Case 1:18-cv-00436-MSM-PAS Document 44 Filed 02/20/20 Page 1 of 2 PageID #: 388




                              UNITED STATES DISTRICT COURT
                                           FOR THE
                                  DISTRICT OF RHODE ISLAND


 LEMUEL O. TAYLOR,
           Plaintiff,
     v.                                                                C.A. No.: 18-436

 PATRICIA A. COYNE-FAGUE, et al.
            Defendants.


                       PLAINTIFF’S MOTION FOR ENLARGEMENT

        Now comes, Plaintiff in the above-captioned matter, Lemuel Taylor, and respectfully

 requests an order enlarging by seven (7) days the time in which he may file his memorandum of

 law supporting his opposition to Defendant’s Motion (ECF 41). In support, Plaintiff states that

 his ability to communicate with counsel from his remote location in a facility in New Mexico has

 been significantly frustrated through no fault of his own, and thereby caused a material delay

 preventing the timely filing within the initial time period permitted, and for further good cause to

 be shown.

        Wherefore, Plaintiff respectfully requests an order, nunc pro tunc, providing that Plaintiff

 may file supporting memorandum through February 26, 2020, along with all other relief deemed

 meet and just.
                                                           Respectfully Submitted,
                                                           LEMUEL O. TAYLOR
                                                           By his attorney:
   Dated: February 20, 2020                                /s/ Jesse W. Duarte, Esq.
                                                           Jesse W. Duarte, Esq., #8978
                                                           DUARTE LAW FIRM, LLC
                                                           55 Pine Street
                                                           Providence, RI 02903
                                                           P: 401.323.7240
                                                           JWD@401NOTGUILTY.COM

                                             Page 1 of 2
Case 1:18-cv-00436-MSM-PAS Document 44 Filed 02/20/20 Page 2 of 2 PageID #: 389




                                 CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that the within Motion was filed through the ECF

 system on February 20, 2020, and that notice will be sent electronically to all counsel who are

 registered participants identified on the mailing information for C.A. No.: 18-436.

                                                             /s/ Jesse W. Duarte




                                            Page 2 of 2
